DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent Therefore, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a
natural phenomenon, or an abstract idea) without significantly more. Claims 1 -20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Claim 1 recites the steps of “obtaining a mean and variance”, “determining an estimate”, “computing a power budget “, “multiplying a variance” and “subtracting power”, which corresponds to an abstract idea. The additional element “downlink system” as a whole, generally linking the judicial exception to a particular technological environment do not constitute significantly more, since “downlink system” do no more than implementing the abstract idea. They do not constitute significantly more. Please see Cyberfone Systems, LLC v. CNN Interactive Group, Inc. where " obtaining” information, determining” an estimate, “computing” a power budget with the information and draw parallels with Applicant’s claims of obtaining network information, determining instruction information and sending the information.
Similarly claim 5 recites the steps of “obtaining a mean and variance”, “determining an estimate”, “computing a power budget “, “multiplying a variance” and “subtracting power” which corresponds to an abstract idea. The additional element “Wideband Code Division Multiple Access system” as a whole, generally linking the judicial exception to a particular technological environment do not constitute significantly more, since “Wideband Code Division Multiple Access system” do no more than implementing the abstract idea.


Claims 2-4, 6-11 and 13-18 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Note: Claims 1, 3-5, 7-12 and 14-18 will be allowed after the pending 101 rejection is resolved.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
“Claims 1, 5 and 12 stand rejected under 35 U.S.C. § 101 directed to a judicial exception. Applicant respectfully disagrees. Claim 1 recites in part “...obtaining a mean and variance...” which the Examiner stated corresponds to an abstract idea. Applicant respectfully disagrees…’subtracting the estimate of the current power component from a maximum transmit power value.’” 
The additional limitations in claims 1, 5 and 12 correspond to mental processes that implement the abstract idea. The changes do not resolve the 101 rejection.
The examiner believes that a broad and reasonable interpretation has been given tot eh claims; therefore, the rejection is maintained.

    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/04/2021
/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649